UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1087


In re: ALBERT CHARLES BURGESS, JR.,

                       Petitioner.



                 On Petition for Writ of Mandamus.
                   (No. 1:09-cr-00017-GCM-DLH-1)


Submitted:   March 17, 2015                 Decided:   March 20, 2015


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Albert Charles Burgess, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Albert     Charles      Burgess,     Jr.,     petitions         for       a    writ       of

mandamus,       seeking     an    order    from     this    court      compelling             the

district     court        to     order     PayPal     to     answer          a       subpoena.

We conclude that Burgess is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only

in   extraordinary        circumstances.           Kerr    v.    U. S.       Dist.         Court,

426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d

509,   516-17     (4th     Cir.    2003).         Further,       mandamus            relief      is

available only when the petitioner has a clear right to the

relief sought.          In re First Fed. Sav. & Loan Ass’n, 860 F.2d

135,   138   (4th      Cir.    1988).       Mandamus       may   not     be      used       as    a

substitute for appeal.             In re Lockheed Martin Corp., 503 F.3d

351, 353 (4th Cir. 2007).

       The relief sought by Burgess is not available by way of

mandamus.       Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for a writ of mandamus.

We dispense      with     oral    argument      because      the    facts            and   legal

contentions      are    adequately        presented    in    the    materials              before

this court and argument would not aid the decisional process.



                                                                        PETITION DENIED




                                            2